Citation Nr: 1037713	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-34 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
service-connected lumbar strain with lumbar disc disease.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) by reason of service-connected disability.

3.  Entitlement to an effective date prior to July 19, 2007, for 
the award of a 10 percent rating for the service-connected 
pterygium of the left eye.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1974.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from April 2004, August 2005 and March 2008 rating 
decisions by the RO.

In February 2007, the Veteran testified at a hearing held at the 
RO before a Decision Review Officer (DRO); a transcript of this 
hearing is of record.

The issues of an increased rating for the service-connected 
lumbar spine disability and a TDIU rating are addressed in the 
REMAND portion of this document and are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1975 rating decision, the RO granted service 
connection for pterygium of the left eye and assigned a no 
percent rating, effective on October 22, 1974.  

2.  The RO  denied the Veteran's claim for an increased rating 
for the service-connected pterygium of the left eye in August 
2005.  The Veteran was notified of this decision, but did not 
timely appeal from it.

3.  On July 19, 2007, the Veteran filed his recent claim for an 
increased rating for the service-connected pterygium of the left 
eye.

4.  In March 2008, the RO increased the rating for service-
connected pterygium of the left eye to 10 percent, effective on 
July 19, 2007.

5.  It is factually ascertainable that the service-connected 
pterygium of the left eye had increased in severity as of July 
19, 2006, one year prior to his filing for increase.  


CONCLUSION OF LAW

The criteria for an earlier effective date of July 19, 2006, for 
the assignment of a 10 percent rating for the service-connected 
pterygium of the left eye have been met.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).

A December 2007 letter provided the Veteran with notice of VA's 
duties to notify and assist him in the development of his claim 
consistent with the laws and regulations outlined above.  

The letter informed him of the basis for determining an effective 
date, the information required of him to enable VA to obtain 
evidence in support of his claim, and the assistance that VA 
would provide to obtain information and evidence in support of 
his claim.  The Board also finds that VA has made reasonable 
efforts to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  A current VA examination report is not 
relevant in an earlier effective date case.  VA's duty to assist 
is met.


Legal Criteria and Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

Historically, a May 1975 rating decision granted service 
connection for pterygium of the left eye and assigned a no 
percent (noncompensable) rating effective on October 22, 1974, 
the day following the Veteran's separation from service. 

The Veteran filed earlier claims for increase that were denied by 
the Board in a November 1990 decision and by the RO in subsequent 
rating decisions in April 2004 and August 2005.  The Veteran was 
notified of these decisions and apprised of his appellate rights.  
However, he did not timely appeal.  38 C.F.R. § 20.302(a).   

The Veteran has not alleged that there was clear and unmistakable 
error (CUE) in the prior decisions.  In the absence of CUE, any 
final decision may not be revised on the same factual basis.  38 
U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.104, 3.105(a), 20.201, 
20.302.  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for VA 
benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request will 
be accepted as a claim.  38 C.F.R. § 3.155(c).  

Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157.  

The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of such a claim.  38 C.F.R. § 3.157(b).

The law generally requires VA to give a sympathetic reading to 
the Veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations.  See 
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) 
(quoting Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001)).  

Nevertheless, it is well settled that an intent to apply for 
benefits is an essential element of any claim, whether formal or 
informal and, further, the intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the regulations 
requires a claimant to have an intent to file a claim for VA 
benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); 
Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting 
that even an informal claim for benefits must be in writing); 
Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155 
(a) (2009) (stating that an informal claim must identify the 
benefit sought); 38 C.F.R. § 3.1(p) (2009) (defining "claim" as 
"a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit").  

If the increase occurred more than one year prior to the claim, 
the increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the date 
of increase.  38 U.S.C.A. §5110(b) (2); Harper v. Brown, 10 Vet 
App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 (1998).

In the instant case, the Veteran filed his claim for increase on 
July 19, 2007.  The Veteran does not contend, nor does the record 
support a finding, that he filed an earlier claim after August 
2005 but prior to July 19, 2007.  

Specifically, there was no communication received from the 
Veteran during this period that pertained to the service-
connected left eye disability.  However, there is evidence that 
the service-connected left eye disability increased in severity 
within the one year period prior to the claim that was received 
in July 2007.

The VA outpatient treatment records dated in May 2006 and an 
April 2007 VA examination have been associated with the claims 
file.  These records indicate the Veteran used artificial tears 
and had a gritty feeling in his left eye.  

His eye was also very irritated by wind or smoke and he had 
significant glare at night while driving.  Without artificial 
tears his left eye was red, burned, and was slightly irritated.  
There was no change in his visual acuity, which was noted as 
20/20 in the right eye and 20/25 + 1 in the left eye.

On the January 2008 VA eye examination, there were no new 
complaints.  His visual acuity was 20/20- in the right eye and 
20/20 in the left eye.

The increase to 10 percent was assigned based on the opinion by 
the January 2008 VA examiner who made a positive association 
between the service-connected pterygium and the Veteran's dry eye 
and sensation of a foreign object in the left eye.  

Thus, the RO essentially awarded an increased rating of 10 
percent based on manifestations of dry eye associated with the 
service-connected pterygium of the left eye, and rated the 
disability by analogy under Code 6018.

VA amended the regulations relevant to rating disabilities of the 
eye during the appeals period.  See 73 Fed. Reg. 66,543 (November 
10, 2008).  This amendment is effective December 10, 2008, and 
applies to all applications for benefits received by VA on or 
after that date.  The amendment does not apply in this case as 
the Veteran's claim was filed in July 2007.

Under former version of Code 6034, pterygium was rated based on 
loss of vision.  38 C.F.R. § 4.84a.  

Under the former version of Code 6018, a maximum 10 percent 
disability rating is warranted for active chronic conjunctivitis 
with objective symptoms.  38 C.F.R. § 4.84a.

Since the dryness in the left eye is shown to have manifested by 
the treatment records in 2006, there is a factual showing that 
the increased disability had been present in the year prior to 
the established effective date for increase.  

Accordingly, on this record, it is factually ascertainable that 
the criteria for a 10 percent rating for the service-connected 
left eye disability were met, beginning on July 19, 2006.


ORDER

An earlier effective date of July 19, 2006, for the assignment of 
a 10 percent rating for the service-connected pterygium of the 
left eye is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.


REMAND

During a February 2007 hearing, the Veteran testified that he 
received recent back treatment from Dr. MD  In March 2007, the RO 
requested records from the private physician, but a response was 
not received.  

Pursuant to 38 C.F.R. § 3.159(c)(1) VA's duty to assist the 
Veteran in obtaining evidence generally includes making an 
initial request for private records and at least one follow-up 
request if no response is received.

Since there was no response to the initial request for Dr. MD's 
treatment records and a follow-up request was not made, VA's duty 
to assist the Veteran is not satisfied.  Thus, a second request 
for records must be made.

The Board must defer consideration of the issue of a TDIU rating 
pending completion of action referable to the rating of the 
service-connected low back disability.  

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps to 
send a follow-up request to Dr. MD to 
obtain treatment records pertaining to the 
service-connected low back disability  
since June 2003.  If the requested records 
are not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.

The RO also should notify the Veteran that 
he may submit medical evidence to support 
his claim for increase.  

2.  Then, the RO should schedule the 
Veteran for a VA examination to determine 
the current severity of the service-
connected low back disability.  

All indicated testing should be performed.  
The claims folder should be made available 
to the examiner for review.  

The examiner should elicit from the Veteran 
and record a complete clinical history and 
report detailed clinical findings referable 
to the service-connected low back 
disability.    

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claims for increase in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case (SSOC) 
that contains notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on appeal.  
They should be afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


